Judgment was rendered for the plaintiff in the trial court on the 29th day of April, 1937, and the appeal was filed on September 23, 1937.
A motion to dismiss has been filed for *Page 606 
the reason that there is not attached to the petition in error a true and correct case-made which has been settled by the trial judge and properly authenticated.
It appears that by inadvertence and mistake the plaintiff in error filed herewith a copy of the case-made. In Dailey v. Citizens Nat. Bank of Pawhuska, 89 Okla. 94, 214 P. 116, this court said:
"To confer jurisdiction upon the Supreme Court of a proceeding to review a judgment or final order of the district court, the plaintiff in error must, within six months from the rendition of the judgment or order complained of, file with the clerk of the Supreme Court a petition in error, to which shall be attached the original case-made filed in the court below, or a certified transcript of the record of such court."
The court being without jurisdiction, the appeal must be dismissed.
BAYLESS, V. C. J., and RILEY, PHELPS, GIBSON, and HURST, JJ., concur.